internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 6-genin-119623-02 date date number info release date index number re request to revoke sec_179 election tax_year dear this letter is in response to your letter dated date to the commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on your federal_income_tax return with respect to a vehicle placed_in_service in in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2002_1 2002_1_irb_1 a copy of selected sections of revproc_2002_1 has been enclosed for your reference we hope that you find the following general information to be helpful revproc_2002_1 provides the general procedures the internal_revenue_service follows in issuing rulings and the related instructions for the submission of ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for letter rulings under sec_15 of revproc_2002_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2002_1 we are also enclosing a copy of sec_179 of the code and the regulations under that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations genin-119623-02 if you should decide to request a private_letter_ruling section of revproc_2002_1 provides information as to where to send the request also as we have noted above section of revproc_2002_1 provides general instructions for requesting a private_letter_ruling further you may want to request a change in method_of_accounting for depreciation for the vehicle’s depreciable basis reduced by the sec_179 deduction if a taxpayer mistakenly applied the limitation on amount of depreciation for luxury automobiles under sec_280f to a vehicle on two or more consecutively filed federal tax returns the taxpayer has established a method_of_accounting for depreciating the vehicle see sec_1_446-1 of the regulations and revrul_90_38 1990_1_cb_57 a change from that impermissible method_of_accounting for depreciation to a permissible method_of_accounting for depreciation under which the taxpayer will claim the depreciation allowable is a change in method_of_accounting for which the consent of the commissioner is required to obtain the commissioner’s consent to make this change in method_of_accounting sec_1_446-1 of the regulations requires the taxpayer to file form_3115 application_for change in accounting_method with the commissioner during the taxable_year in which the taxpayer desires to make the change in accounting_method see also section dollar_figure of revproc_97_27 c b however if the taxpayer and the property are within the scope of revproc_2002_9 2002_3_irb_327 including its appendix see section dollar_figure of this revenue_procedure for the requirements for filing the form_3115 this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2002_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures
